Citation Nr: 1134458	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-14 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a heart disability, variously claimed as valvular heart disease, mitral valve prolapse, and rheumatic heart, to include as due to herbicide exposure and/or asbestosis, also claimed as secondary to a psychiatric disorder.  

4.  Entitlement to an effective date earlier than April 13, 2006, for service-connected tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was afforded a Travel Board hearing in May 2011.  The transcript has been associated with the claims file.

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated depression, irritability, sleep difficulties and anxiety, which are reportedly connected to his military service.  Therefore, his claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  

The issues of entitlement to service connection for a psychiatric disability to include PTSD, a heart disability to include as secondary to herbicide exposure and/or asbestosis, and bilateral hearing loss, as well as entitlement to an effective date prior to April 13, 2006, for service-connected tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In March 2006 the Veteran had a private audiogram wherein graph results clearly show the Veteran had puretone thresholds of 40 decibels at 4000 Hz in the right ear, and above 40 decibels at 4000 Hz in the left ear.  As such, the Veteran's level of hearing loss appeared to meet the requisite criteria under 38 C.F.R. § 3.385.  The examiner concluded the audiogram revealed a mild, sensorineural hearing loss, especially in the high frequencies and a mild-to-moderate sensorineural hearing loss in the left ear.  Word recognition was noted to be excellent.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test; however, it is unclear if the Maryland CNC test was performed, and a percentage score was not provided.  38 C.F.R. § 4.85.  As such, this hearing evaluation is inadequate.  

In June 2007, Steven L. Rouff, M.D., the Veteran's former primary care doctor from 1988 to 2004, reviewed the results of the March 2006 hearing evaluation and the Veteran's history of in-service noise exposure to boat turbine engines, and concluded this explained his partial hearing loss.  He opined that it was more than likely the hearing loss was directly related to the Veteran's military service.  

A February 2010 VA audiological evaluation revealed hearing loss that did not meet the requisite criteria under 38 C.F.R. § 3.385.  Maryland CNC scores were 100 percent in the right ear and 94 percent in the left ear.  The examiner, however noted that ear canals collapsed and thresholds improved when holding the earphones close to the ear during testing.  The examiner also recommended that the Veteran be seen for yearly audiometry in order to monitor his hearing status.  The examiner did not provide a nexus opinion in regards to hearing loss, because although he noted exposure to acoustic trauma in relation to the Veteran's tinnitus, he reasoned that the Veteran's hearing was within normal limits according to VA standards.  

Given the discrepancy between the hearing evaluations, and that the private evaluation is inadequate for VA purposes, the Veteran should be afforded an examination to determine whether he currently has hearing loss that satisfies the criteria of 38 C.F.R. § 3.385, and if so, the nature and etiology of his hearing loss.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

An Acquired Psychiatric Disability, to include PTSD

Effective July 13, 2010, VA regulations related to PTSD claims were revised to provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  The term "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).  

Thus, VA has amended its rules for adjudicating PTSD claims under 38 C.F.R § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  Because the Veteran's claim was pending at the time of this amendment, the new regulation applies.

In cases involving entitlement to service connection for PTSD based upon personal assault, after-the-fact medical evidence may be used to establish a particular in-service stressor.  Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999).  Evidence other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (effective from July 13, 2010). 

As is noted above, the Veteran's claim has been recharacterized to include any acquired psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Because this aspect of the Veteran's claim has not been specifically developed, remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, the Veteran has described multiple experiences in service which caused him to feel threatened.  Such events include nearly drowning when his swift boat was caught in a monsoon, being knocked off a boat in relatively shallow water such that he was near the propeller, a single engine failure on a boat waiting in North Vietnamese waters for Navy Seals to return from a mission, during which he feared being discovered and fired upon, simulated imprisonment experiences for training purposes, a simulated attack and resulting errors that caused his boat to launch through the air, a mishap when he was water skiing and left in the shipping lanes, and witnessing an officer fall between two ships such that the individual would have been crushed but for other service members pushing the ships a part.  

The Veteran also described an experience of reported sexual assault wherein he was drunk when he went to sleep, and awoke with a sensation that he had been given oral sex.  On another occasion he went to sleep and awoke to witness another service member giving oral sex to an individual, and when that individual awoke he was so angered that he grabbed his M-16 and chased the assailant, such that the Veteran intervened.  

The Veteran is certainly competent in regards to his description of the in-service sexual assault, and the Board finds that given his repeated consistent statements regarding the sexual assault, the stressor incident occurred.  As such, a VA examination is needed to determine whether the stressor based on personal assault is adequate to support a PTSD diagnosis, as well as any other acquired psychiatric disorders.  38 C.F.R. § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)).  

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred . . . ."  38 C.F.R. § 3.304(f) (effective before and after July 13, 2010). Section 4.125(a) of 38 C.F.R. incorporated the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.

Following a review of the evidence of record, the Board finds that the medical evidence is insufficient to render a decision in this case, and the claim must be remanded for a VA examination to determine whether any current psychiatric disability, to include PTSD, is related to service, including the described sexual assault therein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Heart Disability

The Veteran has not been provided VCAA notice with respect to substantiating a claim of service connection for a heart disability, to include as due to herbicide exposure or asbestos exposure, also claimed as secondary to a psychiatric disorder.  Notice should be provided on remand.

The Veteran had service in Da Nang, Vietnam from September 1966 to March 1967, and the RO has noted his service in Vietnam.  A VA treatment record diagnosed him as having severe mitral regurgitation, and "no sig. CAD," indicating no significant coronary artery disease.  Significantly, effective August 31, 2010, ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, is included as a presumptive disease associated with herbicide exposure, under 38 C.F.R. § 3.309(e) (2010).  As such, the Board finds that a VA medical opinion in order to determine the nature and etiology of any heart disorder is necessary prior to further consideration of the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Further, the Board observes that a supplemental statement of the case (SSOC) was not issued to the Veteran regarding his heart disorder subsequent to the August 2010 change in regulation regarding presumptive disease associated with herbicide exposure.  Due process requirements provide that the RO must consider this evidence and send the Veteran an appropriate SSOC.  38 C.F.R. §§ 19.31, 20.1304 (2010); see also Disabled American Veterans v. Sec'y of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003). 

Effective Date Earlier than April 13, 2006 for Service-Connected Tinnitus

Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of 'downstream' issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

The RO granted service connection for the Veteran's tinnitus in April 2010, and assigned a 10 percent rating effective April 13, 2006.  The Veteran, however, filed a May 2010 statement, construed as a Notice of Disagreement to the April 2010 rating decision implementing the grant of service connection, specifically requesting the effective date of service connection be moved to March 14, 2005.  Remand for issuance of a Statement of the Case is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Obtain all outstanding VA treatment records, especially those pertaining to the Veteran's hearing loss, mental health, or heart disorder.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

3.  The Veteran should be afforded another VA audiological examination.  The claims folder must be provided to the examiner for review in connection with the examination.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  The examiner should provide a discussion of the Veteran's audiological history and prior audiological evaluations, describing the disability and explaining disparities in testing results.  The examiner should determine whether the Veteran currently has a hearing loss disability, as defined in 38 C.F.R. § 3.385, and, if so, provide an opinion, with detailed rationale, as to whether it is at least as likely as not that any current bilateral hearing loss is related to service.  

4.  Schedule the Veteran for a comprehensive psychiatric examination.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner is to conduct all indicated testing.  The examiner should obtain a thorough history from the Veteran.  

After examining the Veteran and reviewing all evidence of record, the examiner should state whether a current diagnosis of PTSD or any other psychiatric disability is warranted and, if so, the examiner should describe the evidence within the record upon which the diagnosis is based.  For any psychiatric disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disability had its onset in service, or, in the case of PTSD, as a result of a stressor experienced therein.  To this end, the examiner should state whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity, or to the described sexual assault.  Any medical opinion expressed by the examiner should be accompanied by a complete rationale.  

5.  Following receipt of any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of any heart condition.  The Veteran's claims folder should be made available to the examiner for review.  After examining the Veteran and reviewing the claims folder, the examiner should identify all cardiac pathology observed, with separate diagnoses, if necessary.  The examiner should specifically state whether there is any coronary artery disease. 

The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any heart disability identified on examination is causally related to the Veteran's active service or any incident therein, including herbicide exposure, and if appropriate exposure to asbestos.  The examiner should also render an opinion as to whether it is at least as likely as not that any heart disability identified is causally related to or aggravated by any of the Veteran's psychiatric disorders.  A detailed rationale for all opinions expressed should be provided. 

6.  Furnish the Veteran a Statement of the Case on the claim for an effective date prior to April 13, 2006, for the award of service connection for tinnitus.

7.  After conducting any additional development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


